Exhibit 10.2
PANERA BREAD COMPANY
2005 Long-Term Incentive Program
Form of
Stock Settled Appreciation Right Agreement
(Granted under 2006 Stock Incentive Plan)
THIS AGREEMENT is entered into by and between Panera Bread Company, a Delaware
corporation having a principal place of business in Richmond Heights, Missouri
(the “Company”), and the undersigned [employee] of the Company (the
“Participant”).
WHEREAS, pursuant to the 2005 Long-Term Incentive Program (the “LTIP”), the
Company desires to grant to the Participant a stock settled appreciation right
with respect to shares of its Class A Common Stock, $.0001 par value per share
(“Common Stock”), subject to certain restrictions set forth in this Agreement,
under and for the purposes set forth in the Company’s 2006 Stock Incentive Plan
(the “Plan”) and the LTIP; and
WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the same meanings as in the Plan or the LTIP,
as applicable; and
NOW, THEREFORE, in consideration of mutual covenants hereinafter set forth and
for other good and valuable consideration, the parties hereto hereby agree as
follows:
1. Grant of SSAR.
This Agreement evidences the grant by the Company, on                     ,
20_____  (the “Grant Date”) to the Participant, of a stock settled appreciation
right (the “SSAR”) exercisable, in whole or in part, with respect to a total of
                     shares (the “Shares”) of Common Stock at a price of $  per
share (the “Measurement Price”) pursuant to the LTIP and the Plan. Unless
earlier terminated, this SSAR shall expire on                     , 20_____ 
(the “Final Exercise Date”).
2. Vesting.
Subject to Sections 3 and 4 of this Agreement, the Plan and the LTIP, this SSAR
shall vest as to 25% of the original number of Shares on the second anniversary
of the Grant Date and as to an additional 25% of the original number of Shares
on each successive anniversary following the second anniversary of the Grant
Date until the fifth anniversary of the Grant Date.
The right of exercise shall be cumulative so that to the extent this SSAR is not
exercised to the maximum extent permissible in any period, this SSAR shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of (a) the Final Exercise Date and (b) the
termination of this SSAR under Section 3 hereof, the LTIP or the Plan.
3. Exercise of SSAR.
(a) Form of Exercise. Each election to exercise this SSAR shall be in writing
(substantially in the form attached hereto as Exhibit A), signed by the
Participant, and received by the Company at its principal office, accompanied by
this Agreement, or in such other form or manner approved by the Company. The
Participant may exercise this SSAR with respect to fewer than the number of
shares covered hereby, provided that no partial exercise of this SSAR may be for
any fractional share.

 

 



--------------------------------------------------------------------------------



 



(b) Receipt of Stock Upon Exercise. Upon exercise of this SSAR, the Participant
shall receive from the Company a number of shares of Common Stock with a Fair
Market Value (as defined in the LTIP) equal to (i) the excess between (x) the
Fair Market Value of one share of Common Stock as of the date of exercise and
(y) the Measurement Price per share of this SSAR, multiplied by (ii) the number
of shares with respect to which this SSAR is being exercised. The Company shall
deliver such shares (net of any shares of Common Stock withheld to satisfy any
withholding tax requirements not otherwise satisfied by the Participant in cash
at the time of exercise) as soon as practicable following the exercise.
(c) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this SSAR may not be exercised unless the
Participant, at the time this SSAR is exercised, is, and has been at all times
since the Grant Date, an employee, officer or director of, or consultant or
advisor to, the Company or any other entity the employees, officers, directors,
consultants or advisors of which are eligible to receive grants under the Plan
(an “Eligible Participant”).
(d) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in paragraph
(e) or (f) below, the right to exercise this SSAR shall terminate three months
after such cessation (but in no event after the Final Exercise Date), provided
that this SSAR shall be exercisable only to the extent that the Participant was
entitled to exercise this SSAR on the date of such cessation. Notwithstanding
the foregoing, if the Participant, prior to the Final Exercise Date, violates
the non-competition or confidentiality provisions of any employment contract,
confidentiality and nondisclosure agreement or other agreement between the
Participant and the Company, the right to exercise this SSAR shall terminate
immediately upon written notice to the Participant from the Company describing
such violation.
(e) Exercise Period Upon Death or Disability. In the event of the death or the
Disability of the Participant prior to the Final Exercise Date while he or she
is an Eligible Participant and the Company has not terminated such relationship
for “cause” as specified in paragraph (f) below, this SSAR shall be exercisable,
within the period of one year following the date of death or Disability of the
Participant, by the Participant (or in the case of death by an authorized
transferee) or if earlier, within the term originally prescribed by this
Agreement; provided that this SSAR shall be exercisable only to the extent
exercisable but not exercised as of the date of death or Disability. In the
event of death or Disability of the Participant while an Eligible Participant, a
pro rata portion of any additional portion of this SSAR as would have vested had
the Participant not died or sustained a Disability prior to the end of the
vesting accrual period which next ends following the date of death or Disability
shall become vested. The proration shall be based upon the number of days during
the accrual period prior to the Participant’s death or Disability.
Notwithstanding the foregoing, in no event shall this SSAR be exercisable after
the Final Exercise Date.
(f) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined in the LTIP), the right of the Participant to
exercise this SSAR shall terminate immediately upon the effective date of such
termination of employment or other relationship. The Participant shall be
considered to have been discharged for “Cause” if the Company determines, within
30 days after the Participant’s resignation, that discharge for cause was
warranted.
(g) Compliance Restrictions. The Company shall not be obligated to issue to the
Participant the Shares upon the vesting of this SSAR (or otherwise) unless the
issuance and delivery of such Shares shall comply with all relevant provisions
of law and other legal requirements including any applicable federal or state
securities laws and the requirements of any stock exchange or quotation system
upon which Common Stock may then be listed or quoted.

 

2



--------------------------------------------------------------------------------



 



4. Restrictions on Transfer.
This SSAR may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this SSAR shall be exercisable only by the Participant.
5. No Rights as Stockholder.
Except as set forth in the Plan, neither the Participant nor any person claiming
under or through the Participant shall be, or shall have any rights or
privileges of, a stockholder of the Company in respect of any Share issuable
pursuant to this SSAR granted hereunder until such Share has been delivered to
the Participant.
6. Withholding Taxes.
No Shares will be issued pursuant to the exercise of this SSAR unless and until
the Participant pays to the Company, or makes provision satisfactory to the
Company for payment of, any federal, state or local withholding taxes required
by law to be withheld in respect of this SSAR.
7. Provisions of the Plan.
This SSAR is subject to the provisions of the LTIP and the Plan, copies of which
is being furnished to the Participant with this Agreement.
8. Miscellaneous.
(a) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(b) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.
(c) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.
(d) Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after delivery to a
United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this paragraph (d).
(e) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to this SSAR.

 

3



--------------------------------------------------------------------------------



 



(f) Participant’s Acknowledgments. The Participant acknowledges that he or she:
(i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP, is acting as
counsel to the Company in connection with the transactions contemplated by the
agreement, and is not acting as counsel for the Participant.
(g) Unfunded Rights. The right of the Participant to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.
(h) Deferral. Neither the Company nor the Participant may defer delivery of any
Shares with respect to this SSAR.
[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this SSAR Agreement to be executed
under its corporate seal by its duly authorized officer. This SSAR Agreement
shall take effect as a sealed instrument.

                  PANERA BREAD COMPANY
 
           
Dated:                         
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

 

5



--------------------------------------------------------------------------------



 



PARTICIPANT’S ACCEPTANCE
The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2006 Stock Incentive Plan and 2005 Long-Term Incentive Plan.

                  PARTICIPANT:
 
           
Dated:                     
  By:                  
 
      Name:    
 
           
 
      Address:    
 
           
 
           
 
           

 

6



--------------------------------------------------------------------------------



 



Exhibit A
NOTICE OF EXERCISE OF STOCK APPRECIATION RIGHT

Date:                                          
Panera Bread Company
6710 Clayton Road
Richmond Heights, Missouri 63117
Attn: Treasurer
Dear Sir or Madam:
I am the holder of a Stock Appreciation Right granted to me by Panera Bread
Company (the “Company”) under its 2006 Stock Incentive Plan and 2005 Long-Term
Incentive Program on                     , 20_____, with respect to a total of
                     shares of Common Stock of the Company, at a measurement
price of $  per share.
I hereby exercise my Stock Appreciation Right with respect to
                     shares of Common Stock.

              Very truly yours,
 
             
 
  Name:    
 
       
 
  Address:    
 
       
 
       
 
       

 

 